COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-10-041-CV





JIM SHAW, DEFENDANT-SURETY	APPELLANT



V.



THE STATE OF TEXAS	APPELLEE



------------



FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Jim Shaw, Defendant-Surety attempts to appeal from the trial court’s final judgment signed on October 16, 2009.  Appellant timely filed a motion for new trial on November 13, 2009.  Appellant’s notice of appeal was therefore due on or before January 14, 2010, but it was not filed until February 3, 2010.  
See 
Tex. R. App. P. 26.1(a)(1).

On February 10, 2010, we notified Appellant of our concern that this court may not have jurisdiction over the appeal and informed him that unless he or any party desiring to continue the appeal filed with the court a response showing grounds for continuing the appeal, this appeal would be dismissed for want of jurisdiction.  
See 
Tex. R. App. P. 42.3(a)
, 44.3.  
We have received no response.

The times for filing a notice of appeal are jurisdictional in this court, and absent a timely filed notice of appeal or a timely filed extension request,
(footnote: 2) we must dismiss the appeal.  
See 
Tex. R. App. P. 25.1(b), 26.3; 
Verburgt v. Dorner
, 959 S.W.2d 615, 617 (Tex. 1997).  Because Appellant’s notice of appeal was not timely filed, we dismiss the appeal for want of jurisdiction.  
See 
Tex. R. App. P. 42.3(a), 43.2(f).



PER CURIAM



PANEL:  MEIER, LIVINGSTON, and DAUPHINOT, JJ.



DELIVERED:  March 25, 2010

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.


2:Appellant’s notice of appeal was filed more than fifteen days after its due date.